United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3428
                                   ___________

Ted Delka,                           *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: June 2, 2004
                                Filed: June 17, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Ted Delka appeals the district court’s1 order affirming the decision of the
Social Security Commissioner to deny his application for disability insurance
benefits. We affirm.




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
      Delka, born in 1961, alleged he became disabled in August 2000 when he fell
and injured his right knee. After his fall and his subsequent surgery, he developed
deep vein thrombosis in his right leg, a condition that caused severe pain and
swelling. He also experienced dizziness, fainting spells, ringing in his ears,
headaches, and difficulty sleeping. After a hearing, an administrative law judge
(ALJ) found that Delka’s impairments were severe, but not of listing level, that he
had performed no substantial gainful activity since the alleged onset date, and that he
could not return to his past work as a truck driver. Nevertheless, the ALJ concluded
Delka was not disabled within the meaning of the Social Security Act because he was
capable of performing a significant range of sedentary work. Specifically, as
supported by the vocational expert’s testimony, the ALJ found Delka could perform
sedentary jobs such as dispatcher, night auditor, and surveillance systems monitor.

       Following careful review, we conclude the Commissioner’s decision is
supported by substantial evidence on the record as a whole. See Harris v. Barnhart,
356 F.3d 926, 928 (8th Cir. 2004) (standard of review). Although the record does not
directly support Delka’s contention that two physicians advised him to elevate his leg
to a specific height, to the extent there were conflicting medical opinions, the ALJ
was entitled to resolve them. See Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th
Cir. 2001). We also conclude that the ALJ, who found Delka needed to elevate his
leg approximately half the time to relieve pain and swelling, did not err in finding not
fully credible Delka’s claimed need to elevate his leg above his heart. See Hogan v.
Apfel, 239 F.3d 958, 961-62 (8th Cir. 2001) (often, ALJ must determine severity
rather than existence of claimant’s pain); Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir.
2000) (if explained and supported, credibility findings are for ALJ to make).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-